'-   _.,.
                                                                                                                                                                       t.~·.:)
            AO 245B (Rev. 02/08/2019) Judgment in ~_Criminal Petty Case (Modified) ~ - - - - - - - - - - - - - - - - - - . , ; , P ; ; a a g , : ; . e,;.Io;;:af,;.l



                                                   UNITED STATES DISTRICT COURT
                                                                        SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                                      JUDGMENT IN A CRIMINAL CASE                                                   . II'
                                                     V.                                            (For Offenses Committed On or After November l, 1987)

                                                                                                                                                                                    I
                          \_   {.
                                         Eduardo Gutierrez                                         Case Number: 3:19-mj-24246

                                                                                                  Janice M Deaton
                                                                                                  Defendant's Attorney


            REGISTRATION NO. 9104 4298
                                                                                                                     .
                                                                                                                                    FILED
            THE DEFENDANT:                                                                                                           OCT 2 5 2019
             [:gj pleaded guilty to count(s) 1 of Complaint
                                                                                             CLERK, U.S. DISTRICT COUKI
             D was found guilty to count( s)                                              --•        -'      OF CALIFORNIA
               after a plea of not guilty.                                                BY                       DEPUTY
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                     Nature of ()ffense                                                                  Count Number(s)
            8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                          I
             D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                            •     TIME SERVED
                                                                                            X                             ((:)
                                                                                                                            d
                                                                                           / - ' \ - - ' - - - - - - - - - - ays
             [:gjAssessment: $10 WAIVED [:gj Fine: WAIVED
             0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change ofname, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed bythis judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United StatesAttorney of any material change in the defendant's economic circumstances.

                                                                                               Friday, October 25, 2019

                                \t_,         -
                                    \ \\---ct~
                                                --······~
                                               . --·/
                                                      c -
                                                          ,:;:;.;',.~•:::;?                   ""''Zr'°;;'o~,,,~~•cc
            Received     ---------
                         DUSM
                                    \)                                                         _ _://J/Jv,     1/(j/4.,      {<'
                                                                                               HOJibRABLE JOHN L WEINBERG
                                                                                               UNIJfED STATES MA !STRATE JUDGE


            Clerk's Office Copy                                                                                                               3: l 9-mj-24246
